t c memo united_states tax_court leland b and brenda j bruns petitioners v commissioner of internal revenue respondent docket no filed date kathryn barnhill for petitioners catherine s tyson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 a penalty on petitioners’ federal_income_tax the issues for decision are whether unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners are entitled to deductions claimed and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in south dakota petitioner brenda bruns mrs bruns joetta swanhorst mrs bruns’s mother and heather mitzel petitioners’ daughter are the partners of abs associates abs mrs bruns is entitled to percent of the profits and losses of abs petitioner leland bruns mr bruns is not a partner of abs abs is an independent distributor of shaklee corp shaklee which produces nutritional and cleaning products the shaklee business model allows distributors of products to earn income in three ways distributors earn income from purchasing shaklee products at a wholesale price and reselling them at a higher price distributors are paid commissions on abs is not subject_to the tax equity and fiscal responsibility act of tefra partnership audit and litigation rules see sec_6231 the partnership abs had or fewer partners and all partners were natural persons and u s citizens the purchases of distributors in their group and distributors receive bonuses on the purchases of leaders they develop leaders are distributors who generate sales of dollar_figure per month or more abs is a leader has developed leaders and has approximately to customers not counting the customers of other distributors or leaders that abs trained abs holds customer meetings to look for potential distributors in the lower level of petitioners’ personal_residence petitioners keep a small inventory of shaklee products equipment and sales aides used in training and development customers and distributors come to the lower level of petitioners’ home to get products and receive coaching during abs earned dollar_figure from its activities related to the distribution of shaklee products on form_1065 u s return of partnership income abs reported gross_income of dollar_figure and net_income of dollar_figure after taking an dollar_figure deduction for rent paid all income from abs was distributed to mrs bruns and she reported this income on petitioners’ form_1040 u s individual_income_tax_return each distributor has a group of customers a customer may get discount buying privileges by paying a fee to become a member or distributor once the customer becomes a distributor the customer-distributor is in the group of his original distributor and starts a group of his own respondent does not dispute the income to mrs bruns from abs schedule c expenses on petitioners’ schedule c profit or loss from business attached to their form_1040 petitioners claimed expenses of dollar_figure paid during which resulted from mrs bruns’ work for abs in the distribution and sale of shaklee products petitioners were issued a notice_of_deficiency that disallowed some of the expenses claimed on that schedule c the following is a table of reported expenses the amount of each expense allowed after examination and the amount disallowed item amount claimed allowed disallowed dollar_figure big_number -- big_number -- -- -- dollar_figure dollar_figure big_number -- big_number big_number big_number advertising car and truck expenses commissions and fees contract labor depreciation insurance other interest legal and professional services business office expenses big_number rent or lease--vehicle machinery and equipment big_number big_number big_number taxes and licenses travel meals and entertainment big_number other expenses big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- big_number this amount is the total of the following claimed business_expenses freight postage expenses of dollar_figure business phone expenses of dollar_figure cleaning expenses of dollar_figure books publications subscription expenses of dollar_figure meeting expenses of dollar_figure sales aids expenses of dollar_figure bank charge expenses of dollar_figure and image expense of dollar_figure this disallowed amount is the complete disallowance of petitioners’ claimed image expense of dollar_figure advertising expenses petitioners claimed deductions for advertising expenses of dollar_figure respondent allowed dollar_figure and disallowed dollar_figure the dollar_figure deduction allowed includes dollar_figure respondent determined petitioners were entitled to for advertising-related gifts worth dollar_figure apiece to individuals shaklee leaves advertising up to distributors and does not advertise or market its products abs does not advertise in the phonebook or on the internet instead mrs bruns goes out and meets customers’ families and friends to sell shaklee products she then rewards customers who go out and talk up the product who have provided consistent business or increased their volume of products sold and who have been willing to introduce her to their families and friends as a reward mrs bruns will give books movies cards jewelry flowers and food mrs bruns’ reward criteria are that the person be a good referral source love the products and be a consistent customer petitioners provided photocopies of receipts for gifts purchased by mrs bruns and substantiated gifts to individuals additionally abs paid to have newsletters flyers and pictures printed mrs bruns took pictures at shaklee-related meetings and when she met with different groups of shaklee customers distributors and leaders she then sent the photos over the internet and used them in presentations to show sales leaders’ achievements with their group members petitioners submitted photocopies of receipts and invoices from harold’s photo centers office max vista print and express copy printing for copies a nikon camera with accessories photo development costs and shipping labels the receipts total dollar_figure the camera purchased by abs is used only for taking pictures of customers and has never been used by petitioners for personal purposes car and truck expenses mrs bruns drove a passenger_vehicle to and from activities related to the distribution and sale of shaklee products petitioners claimed deductions for car-related expenses of dollar_figure respondent allowed dollar_figure and disallowed dollar_figure petitioners submitted photocopies of gasoline receipts carwash receipts and car repair maintenance invoices and receipts the gasoline receipts total dollar_figure the carwash receipts total dollar_figure and the car repair maintenance invoices and receipts total dollar_figure contract labor expenses petitioners claimed deductions for contract labor expenses of dollar_figure and respondent disallowed the full amount at trial petitioners conceded they are entitled only to a dollar_figure deduction for contract labor to substantiate the expenses for contract labor petitioners submitted a quicken printout that showed payments totaling dollar_figure made to robin berg on numerous occasions cournie gunderson on michelle bruns on robin ramsey on richie clary on and brandon carpet cleaning on petitioners hired robin berg to clean their office and living space no invoices or canceled checks were submitted to prove payment of contract labor expenses business_expenses petitioners claimed deductions for business_expenses of dollar_figure incurred by mrs bruns in distributing and selling shaklee products respondent allowed dollar_figure and disallowed dollar_figure petitioners submitted photocopies of receipts totaling dollar_figure to substantiate their claimed business_expenses of dollar_figure petitioners submitted receipts for furniture a portable cd player with speakers supplies refreshments and decorations used by mrs bruns in her role as a shaklee salesperson the furniture receipts were for display cases storage and file cabinets a table a rubber floor cover and a chair there was a receipt for a portable cd player with speakers mrs bruns used for training herself and others about shaklee products when at home and when traveling the supplies receipts were for pens paper tape printing costs and various other items petitioners also submitted receipts for refreshments such as coffee and candy that mrs bruns offered to customers and receipts for seasonal decorations mrs bruns put up in the space she devoted to meeting with customers and displaying shaklee products although mrs bruns often delivers shaklee products to customers and meets with shaklee distributors and leaders at restaurants she does have customers distributors and leaders stop by her home she maintains and displays a small inventory of shaklee products in her home and she receives and stores shaklee products ordered by customers further mrs bruns keeps a desk and file cabinets which store shaklee distribution and sales information in another cabinet she stores shaklee training tapes cds and sales aids adjacent to that cabinet is a table used for customer appointments and business planning with distributors and leaders rent or lease--vehicle machinery and equipment petitioners claimed and deducted vehicle leasing expenses of dollar_figure respondent allowed dollar_figure and disallowed dollar_figure as a result of abs’ high volume of sales in abs qualified for and participated in a car bonus program where abs selected a car from shaklee’s lease program petitioners submitted monthly statements issued by shaklee to abs from date through date on each statement abs earned a monthly dollar_figure car bonus credit and incurred a monthly lease charge of dollar_figure and a monthly insurance charge of dollar_figure abs paid these charges in advance ie in date abs made lease payments for date abs’ participation in the shaklee bonus program resulted in a monthly car lease and insurance cost of dollar_figure to abs at a yearly cost of dollar_figure this amount was subtracted from the direct deposit to abs from shaklee each month after the dollar_figure car bonus was added as earnings if abs had not participated in shaklee’s car leasing program abs would have received dollar_figure per month in cash petitioners drove two other vehicles in addition to the abs car and reported having occasionally driven the abs car for unrelated business matters the abs car was driven a total of big_number miles in and the total number of business miles petitioners claimed the car was driven in was big_number mrs bruns calculated percent business use for the car petitioners submitted a mileage log a daily planner and a list of abbreviations used in the mileage log and the daily planner the mileage log lists the destination to which mrs bruns drove the person mrs bruns met with the miles driven to arrive at the location and an abbreviation of the business_purpose for the meeting the business purposes stated included leaving information such as literature or cds conducting a demonstration of products delivering products orienting new members and conducting an overview of business with distributors and sales leaders the mileage log reported big_number miles traveled for but failed to list the business_purpose for big_number of the reported miles traveled travel_expenses petitioners claimed deductions for travel_expenses of dollar_figure respondent allowed dollar_figure and disallowed dollar_figure petitioners’ quicken printout reported travel_expenses of dollar_figure to substantiate the travel_expenses petitioners provided photocopies of receipts from hotel stays and a receipt from a travel agency because abs has no territorial limitations many of its customers are in states other than south dakota petitioners wrote on the top of each photocopied receipt the purpose for the trip the total of the photocopied receipts is dollar_figure however some of the receipts were missing a date and one receipt was in mr bruns’ name respondent disallowed expense deductions for a trip for petitioners to see kim and mike bruns relatives and distributors for abs respondent disallowed expense deductions for a trip to see mrs bruns’ mother joetta swanhorst a bonus earner for abs who lives in a retirement community in aberdeen south dakota petitioners seek to deduct the cost of a three-night hotel stay in aberdeen south dakota respondent disallowed expense deductions for a trip to meet with lori kimball a bonus earner for abs who lives in minnesota petitioners stayed in a hotel near her to spend time with her while they were in minneapolis and provided a photocopy of a hotel receipt for dollar_figure for two nights respondent disallowed expenses_incurred in petitioners’ overnight stay at the radisson encore hotel on date it was an award bonus weekend where petitioners stayed with six other persons including petitioners’ daughter and shared with them the possible business opportunities in distributing shaklee products abs paid for petitioners’ and their daughter’s rooms petitioners provided photocopies of their receipts for two rooms at the rate of dollar_figure per night for staying overnight on date petitioners claimed a deduction of dollar_figure for luggage used to carry shaklee samples and supplies and submitted as substantiation a receipt that was missing the date of purchase and had no description of the item petitioners claimed a deduction of dollar_figure for a handbag and a coin purse used to carry sales cards name tags and business cards petitioners provided photocopies of two receipts for dollar_figure and dollar_figure neither receipt contained a description of the items purchased meals and entertainment_expenses petitioners claimed a deduction of dollar_figure for meals and entertainment_expenses in respondent allowed dollar_figure and disallowed dollar_figure at trial mrs bruns conceded that petitioners were entitled to a deduction of only dollar_figure because she had realized her husband was not a partner of abs and his meals were not deductible to substantiate the meals and entertainment expense deductions petitioners submitted photocopies of receipts from restaurants and grocery stores and a list of abbreviations used by mrs bruns to reference the purpose of the meal at the top of most of the receipts mrs bruns wrote a specific business_purpose for incurring the expense the business purposes included trips into sioux falls for shaklee sales-related errands nutrition talks catalog presentations leaving literature business meetings with other shaklee groups or leaders product delivery or exchanges bookkeeping shaklee products opportunity meetings to attract new distributors member orientations appreciation of members and delivering voice cds about shaklee products and about becoming a shaklee distributor the dollar_figure deduction i sec_50 percent of claimed meals and entertainment_expenses of dollar_figure the receipts petitioners submitted total dollar_figure however many of the receipts did not show proof of payment lacked the date or did not have a specific business_purpose listed for the expense some of the receipts from restaurants were for meals costing less than dollar_figure mrs bruns admitted one of the receipts for a meal costing dollar_figure was only for her meal although she did have the meal with a customer other expenses petitioners claimed deductions for other expenses of dollar_figure respondent disallowed an expense of dollar_figure that petitioners incurred for image mrs bruns explained that the expense for product promotion reflected the cost of various products that she took from the inventory of abs after it purchased them from shaklee and that mrs bruns personally tried let others try or gave away at gatherings mrs bruns personally tried new products to see whether she believed in the product and to figure out a way to promote it mrs bruns admitted some of the products were used for her personal care in substantiating the claimed product promotion expense petitioners submitted two invoices listing the product the quantity and the price of the item used for product promotion we take image to mean product promotion and shall refer to it as such the invoices showed that petitioners had used dollar_figure in products however mrs bruns asked the court to disregard dollar_figure worth of products listed on the invoice because they had been used for personal care petitioners claimed a deduction for product promotion after taking certain numbers from the two invoices and rounding the number to dollar_figure in picking which items were used for personal care and which were used as demo products mrs bruns made an educated guess schedule e expenses on schedule e supplemental income and loss petitioners reported dollar_figure of alleged rents received from abs and related expenses of dollar_figure the notice_of_deficiency disregarded the alleged rental agreement decreased rents received by dollar_figure and disallowed expenses claimed of dollar_figure the notice_of_deficiency increased petitioners’ other income by dollar_figure to reflect the disregarded rental agreement in disregarding the alleged rental of petitioners’ home to abs the income of the partnership was increased by dollar_figure since mrs bruns was entitled to percent of the partnership’s income and expenses her income from the partnership was increased by dollar_figure in abs allegedly leased premises owned by petitioners for dollar_figure a month petitioners and abs had a month-to-month oral agreement in and abs allegedly had leased space from petitioners for or years abs wrote monthly rent checks to mr bruns to substantiate this expense petitioners submitted photocopies of checks written to leland bruns on or around the 15th of every month for the year on the schedule e for petitioners claimed expenses of dollar_figure arising from the leasing arrangement the expenses were as follows insurance dollar_figure taxes dollar_figure utilities dollar_figure and depreciation dollar_figure the insurance taxes and utilities expenses were calculated by multiplying the annual amount for the house by percent the approximate percentage of the lease space abs occupied in the house petitioners established the monthly rent charged to abs by visiting spaces in the community that were smaller than the space abs rented from petitioners the rents of the smaller spaces were approximately dollar_figure to dollar_figure per square foot petitioners measured the area abs leased to be approximately big_number square feet and charged a little over dollar_figure per square foot in the space abs allegedly rented there is a meeting space and a working area in the meeting area there is a tv for presentations and it is connected to cable there is no door or lock which separates the area used by abs from the other part of the house abs allegedly uses the space for mrs bruns to meet with clients hold meetings and sell products however mr bruns and mrs bruns occasionally watch entertainment shows sports and news on the television in the meeting area mr bruns has access to the meeting area schedule a deductions on schedule a itemized_deductions petitioners claimed itemized_deductions totaling dollar_figure for taxes paid gifts to charity tax preparation fees and safe deposit expenses petitioners claimed a deduction of dollar_figure for alleged gifts to charity the notice_of_deficiency disallowed dollar_figure of the claimed gifts to charity after a concession by petitioners of dollar_figure dollar_figure of claimed gifts to charity remains in dispute the standard_deduction for petitioners in was dollar_figure the itemized_deductions allowed in the notice_of_deficiency do not exceed the standard_deduction to which petitioners are entitled accordingly the notice_of_deficiency allowed the standard_deduction to substantiate the disallowed gifts to charity petitioners submitted a letter from their church abiding savior free lutheran church stating that they had donated a baking rack in november of and an invoice from furniture discounters stating they had paid dollar_figure for a new baking rack to be delivered to their church petitioners also claimed cash gifts of dollar_figure made in petitioners allegedly made these donations in amounts of dollar_figure or dollar_figure at miscellaneous events that occurred throughout the year to various organizations that asked mr or mrs bruns for a donation petitioners did not provide any substantiation for the additional dollar_figure cash donations claimed i burden_of_proof opinion in pertinent part rule a provides as a general_rule the burden_of_proof shall be upon the petitioner however sec_7491 places the burden_of_proof on the commissioner with regard to certain factual issues petitioners have alleged sec_7491 applies and respondent bears the burden_of_proof however the burden_of_proof is inconsequential to the outcome of this case ii deficiency the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he is entitled to the deduction claimed and this includes the burden of substantiation id 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business- related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 see also 383_us_687 the term necessary imposes only the minimal requirement that the expense be ‘appropriate and helpful’ for ‘the development of the taxpayer’s business quoting 290_us_111 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of the business involved whether an expense is ordinary is determined by time place and circumstance welch v helvering supra pincite respondent has not challenged the existence of abs’ shaklee distributorship as a business and mrs bruns’ related activities in distributing and selling shaklee products if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir a schedule c expense sec_1 advertising expenses in general advertising expenses to promote a taxpayer’s trade_or_business are deductible pursuant to sec_162 brallier v commissioner tcmemo_1986_42 sec_1_162-1 income_tax regs petitioners claimed advertising expenses of purchasing gifts for selected customers printing a newsletter and the purchase of a camera a gift_expenses the cost of gifts may be an ordinary and necessary business_expense if the gifts are connected with the taxpayer’s opportunity to generate business income brown v commissioner tcmemo_1984_120 finding similarly gifts not connected with taxpayer’s opportunity to generate business income where taxpayer physician employed by hospital gave out parker pens as promotional gifts because physician did not depend upon referrals for business cf eder v commissioner a memorandum opinion of this court dated date finding gifts were not connected with taxpayer’s opportunity to generate business income where taxpayer gave cosmetic sets to office workers employed by someone else and to telephone operators employed by someone else and paid monthly by taxpayer to put through calls and deliver messages mrs bruns has the burden of proving to what extent the gift items contributed to her income see 21_tc_170 business gift deductions pursuant to sec_162 are restricted to dollar_figure per donee per taxable_year sec_274 further sec_274 requires adequate substantiation a taxpayer claiming a deduction for a business gift is required to substantiate the gift with adequate_records or sufficient evidence corroborating his own testimony as to the cost of the gift the date and description of the gift the business_purpose of the gift and the business relationship of the person receiving the gift sec_1_274-5t temporary income_tax regs fed reg date respondent allowed petitioners to deduct dollar_figure per donee for gifts to individuals unlike the gifts in the situations in eder and brown the gifts given were connected with opportunities for mrs bruns to generate business_gifts were given only to customers who were good referral sources loved the products and were consistent customers the referrals and introductions mrs bruns received from the gift recipients were to individuals who were not shaklee customers because of the dependence mrs bruns placed on personal connections and interactions in distributing shaklee products these introductions were an important part of building the shaklee customer base accordingly the gifts given were an ordinary and necessary advertising expense of mrs bruns in selling shaklee products however petitioners have failed to adequately substantiate every gift expense petitioners provided photocopies of receipts for items purchased for the purpose of making gifts but many of the receipts were illegible as to the amount spent the date of the purchase or the item purchased on the receipts which did contain such information petitioners consistently failed to note the person to whom the gift was given and many of the gifts exceeded the dollar_figure restriction imposed by sec_274 petitioners have adequately substantiated advertising business gift_expenses to individuals and are entitled to a deduction of dollar_figure this exceeds the amount allowed by respondent by dollar_figure as we have allowed a deduction for gifts of dollar_figure to recipients in addition to the recipients previously allowed by respondent b newsletter and camera expenses petitioners have not provided the content of the newsletters or information as to how the printing of the newsletters is an ordinary_and_necessary_expense accordingly we cannot allow a deduction for these printing expenses mrs bruns received income as allocated by abs in from the sales of shaklee distributors and leaders under abs mrs bruns stated she was constantly looking for new distributors and coaching distributors on becoming leaders the photos taken by mrs bruns of shaklee sales gatherings and distributed among distributors and leaders in her group were a part of this coaching the camera purchased by mrs bruns was used exclusively for this business_purpose however the useful_life of the camera is greater than year accordingly she must capitalize the cost see 31_tc_1217 cost of catalogs with useful_life of more than year must be capitalized ala coca-cola bottling co v commissioner tcmemo_1969_123 cost of signs clocks and scoreboards with useful lives of more than year must be capitalized petitioners are entitled to a dollar_figure deduction for the substantiated costs of printing photos and an allowable camera depreciation deduction these are in addition to the amount respondent allowed car and truck expenses petitioners claimed a deduction for car and truck expenses_incurred in for gasoline car washes repairs and maintenance on the vehicle leased and used for business purposes petitioners claimed dollar_figure respondent allowed dollar_figure and disallowed dollar_figure sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that provision an employee or a self-employed_individual may deduct the cost of operating an automobile to the extent that it is used in a trade_or_business however under sec_262 no portion of the cost of operating an automobile that is attributable to personal_use is deductible a passenger_vehicle is listed_property under sec_280f sec_274 disallows any deduction with respect to listed_property unless the taxpayer adequately substantiates the amount of the expense the time and place of the travel or the use of the property the business_purpose of the expense and the business relationship of the persons using the property mrs bruns provided a mileage log that listed the date of travel the length of the travel and the business_purpose of the travel in a majority of the entries after totaling the miles recorded for mrs bruns calculated that she used the car percent of the time for business purposes upon recalculation mrs bruns arrived pincite percent by dividing business miles of big_number by total miles of big_number of the business percentage use we conclude the business percentage use i sec_72 percent petitioners submitted gasoline receipts listing the amount of gasoline purchased method of payment and date the dates on the receipts are consistent with the reported travel in the mileage log ie there are increased gas purchases when the mileage log reports more miles traveled the gasoline receipts total dollar_figure petitioners submitted carwash receipts of dollar_figure listing the service provided the amount and the date rendered the car washes are spaced throughout and are reasonable in amount and frequency petitioners submitted receipts of payment totaling dollar_figure for repairs and maintenance on the passenger_vehicle the receipts which are for oil changes specify mrs bruns’ car and are spaced throughout as the car mileage increased we conclude petitioners have met their burden of substantiating these actual expenses of operating a vehicle for business purposes and are entitled to a deduction of dollar_figure9 in addition to the amount respondent allowed some of the entries in petitioners’ mileage log did not contain a purpose the total of the entries containing the miles traveled the date and the purpose of the trip is big_number miles the total of gas expenses of dollar_figure plus carwash expenses of dollar_figure plus repairs and maintenance_expenses of dollar_figure times business use of percent equals dollar_figure contract labor expenses in general payments made or incurred by a trade_or_business for personal services rendered are ordinary and necessary business_expenses and may be deducted under sec_162 sec_1_162-7 income_tax regs petitioners failed to provide any proof of payment and did not provide sufficient substantiation to permit a reasonable estimate of contract labor expenses accordingly respondent’s complete disallowance of a deduction is sustained office expenses the cost of materials_and_supplies consumed and used in operations during a taxable_year is generally considered an ordinary_and_necessary_expense of conducting a business or for- profit activity sec_162 sec_1_162-3 income_tax regs petitioners submitted photocopies of receipts for business furniture which total dollar_figure and photocopies of receipts for business supplies refreshments and decorations which total dollar_figure petitioners introduced into the record photographs showing the use of the furniture whose costs are claimed as a business_expense the furniture stored business information and shaklee products kept as inventory or orders and displayed shaklee products although mrs bruns delivered shaklee products to customers customers would also stop by her home to pick up products this required her to devote an area to storing a small inventory of products for sale and those ordered by customers and to displaying shaklee products for sales because leaders and distributors would also stop by her home mrs bruns had to provide a meeting place and store shaklee informational tapes cds and sales aids an area for mrs bruns to coach distributors and leaders was frequently used and helpful to increasing revenue further sales aids and training materials to refer to was helpful to mrs bruns in selling shaklee products and coaching others on how to successfully sell shaklee products accordingly the business furniture was an ordinary and necessary business_expense of mrs bruns in selling shaklee products petitioners also claimed an office expense deduction for the purchase of a portable cd player with speakers because much of the training mrs bruns received as a shaklee distributor was done through cds that she could listen to on a portable cd player while at home or while traveling the cd player was necessary to sell shaklee products however the receipt petitioners submitted included the purchase of two radios unrelated to the business we disallow a deduction for those radios mrs bruns used the supplies in her business of selling shaklee products the total amount spent on business supplies decorations and refreshments is not excessive in consideration of her business the cost of pens paper and other office supplies to keep track of products customer orders and sales was an ordinary and necessary business_expense she incurred selling shaklee products further offering coffee and candy to customers was helpful to mrs bruns in promoting the sale of shaklee products when customers visited her putting up seasonal decorations in the area of her home where shaklee customers visited was also helpful to mrs bruns in selling shaklee products petitioners’ business_expense receipts for purchases of furniture supplies refreshments and decorations adequately substantiated those purchases each receipt was dated and provided the amount spent a description of the item purchased and the reason for the purchase however because the furniture and the portable cd player with speakers have an expected useful_life exceeding year petitioners may not deduct the full amounts paid as ordinary and necessary business_expenses the costs of the business furniture and the portable cd player with speakers are capital expenses and petitioners must properly depreciate the property they are entitled to an allowable_depreciation deduction see sec_263 sec_1_263_a_-2 income_tax regs petitioners are entitled to an ordinary and necessary business_expense deduction of dollar_figure10 for business this is the total of the substantiated business supplies decorations and refreshment purchases in supplies decorations and refreshments purchased in the business supplies deduction and the depreciation_deductions for the furniture and the cd player are allowed in addition to the amounts respondent already allowed rent or lease--vehicle machinery and equipment petitioners claimed a deduction of dollar_figure for leasing expenses associated with the business vehicle leased by abs and used by mrs bruns in respondent allowed a deduction of dollar_figure and dollar_figure remains at issue car leasing expenses are subject_to the sec_274 strict substantiation requirements explained supra because a car is listed_property sec_280f we found that mrs bruns used the leased passenger car percent of the time for business purposes in the direct deposit reports issued to abs from shaklee show a monthly car charge of dollar_figure petitioners have substantiated abs’ car leasing expense of dollar_figuredollar_figure accordingly petitioners are entitled to a deduction for the full amount claimed on their tax_return travel_expenses a deduction is allowed for ordinary and necessary traveling expenses_incurred while away from home in the pursuit of a trade this number results from multiplying dollar_figure x months x percent of business use or business sec_162 if a taxpayer travels to a destination at which he engages in both business and personal activities the traveling expenses to and from the destination are deductible only if the trip is related primarily to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs if the trip is primarily personal the traveling expenses to and from the destination are not deductible however expenses at the location properly allocable to the taxpayer’s trade_or_business are deductible id whether a trip is related primarily to the taxpayer’s trade_or_business depends on the facts and circumstances in each case sec_1_162-2 income_tax regs an important factor is the amount of time during the trip spent on personal activity compared to the amount of time spent on activities directly relating to the taxpayer’s trade_or_business id if a member of the taxpayer’s family accompanies him on a business trip expenses attributable to the family_member are not deductible unless it can be adequately shown that the presence of the family_member on the trip has a bona_fide business_purpose sec_1 c income_tax regs of the dollar_figure petitioners claimed as travel_expenses respondent allowed dollar_figure and disallowed dollar_figure respondent disallowed deductions for expenses of trips to see relatives to visit a friend in minnesota and to spend a weekend with petitioners’ daughter and with others respondent also disallowed deductions for costs of luggage a handbag and a coin purse petitioners submitted photocopies of receipts for travel_expenses incurred in the disallowed deductions are for trips having a mixed business and pleasure motivation petitioners saw friends and relatives who were customers and distributors of abs and who earned bonuses for abs in updating these earners about the new shaklee products and providing coaching on business leadership was business related visiting with friends and relatives about matters not related to abs was for pleasure where a trip has mixed motivations of business and pleasure the costs of traveling to and from the location are deductible only if the primary purpose of the trip is business sec_1 b income_tax regs petitioners have failed to prove how much time was spent on each trip for business and for pleasure without this information we cannot conclude that these trips were primarily for business and must disallow the costs of traveling to and from these locations petitioners would be entitled to a deduction for expenses_incurred at the location properly allocable to business activities however petitioners have failed to provide sufficient information to allow any of the disallowed travel_expenses petitioners have not shown which expenses are properly allocable to business-related activities petitioners also claimed travel expense deductions for amounts incurred to purchase business luggage petitioners failed to provide receipts adequately substantiating these expenses accordingly petitioners are not entitled to a deduction for travel_expenses above that allowed by respondent meals and entertainment_expenses sec_162 permits the deduction of food and beverage expenses_incurred by a taxpayer if they are ordinary necessary and reasonable expenses_incurred by the taxpayer in his business no deduction is allowed with respect to personal living or family_expenses sec_262 however sec_162 permits the deduction of amounts expended for meals not lavish_or_extravagant under the circumstances when away from home in the pursuit of a trade_or_business in the context of sec_162 a taxpayer’s home generally refers to the area of a taxpayer’s principal place of employment whether or not in the vicinity of the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 i n the pursuit of a trade_or_business has been read to mean the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors 326_us_465 sec_274 further restricts the deduction of business food and beverage expenses such expenditures must be directly related to the conduct of the taxpayer’s trade_or_business or associated with the active_conduct of the taxpayer’s trade_or_business to be deductible id an expenditure is considered associated with the active_conduct of the taxpayer’s trade_or_business if the taxpayer establishes that she had a clear business_purpose in making the expenditure such as to obtain new business or to encourage the continuation of an existing business relationship sec_1 d income_tax regs in order to establish a substantial_and_bona_fide_business_discussion the taxpayer must show that he actively engaged in a business meeting negotiation discussion or other bona_fide business transaction other than entertainment for the purpose of obtaining income or other specific trade_or_business benefit sec_1_274-2 income_tax regs additionally the taxpayer must establish that this business meeting negotiation discussion or transaction was substantial in relation to the entertainment id entertainment which occurs on the same day as a substantial_and_bona_fide_business_discussion will be considered to directly precede or follow the discussion sec_1_274-2 income_tax regs food and beverage expense deductions are further limited by sec_274 and n no deduction is permitted for food and beverage expenses unless the expense is not lavish_or_extravagant under the circumstances and the taxpayer is present at the furnishing of such food or beverages sec_274 further the amount of the deduction that would otherwise be allowed for food and beverage expenses is generally reduced by percent sec_274 finally in order to deduct food and beverage expenses a taxpayer must meet the strict substantiation requirements of sec_274 to substantiate these expenditures the taxpayer must prove a the amount b the time and date c the place d the business_purpose and e the business relationship sec_1_274-5t temporary income_tax regs fed reg date the majority of the photocopied receipts and accompanying information petitioners submitted either did not have a sufficient business_purpose were for a personal_expense or otherwise failed to meet the strict substantiation requirements petitioners submitted numerous grocery store receipts as food and beverage expenses with a notation that they were for guests petitioners failed to specify the time and date of the entertainment of the guests the place where they entertained the guests the business_purpose of buying the groceries for the guests and the business relationship of the guests because petitioners have failed to meet the strict substantiation requirements of sec_274 we cannot allow a deduction for these expenses petitioners submitted receipts for personal meals of both mr and mrs bruns mr bruns was not an employee or partner of abs or a participant in mrs bruns’ activities in distributing shaklee products mrs bruns conceded at trial that petitioners were not entitled to a deduction for these expenses many of the receipts for food and beverage expenses were for an amount under dollar_figure and for a single serving of food mrs bruns admitted a particular receipt for a single serving of food in the amount of dollar_figure was only for her meal but she said she ate with a customer expenses for meals are personal and as such nondeductible unless a business_purpose can be shown for incurring the expenses as in the case of expenses_incurred away from home in the pursuit of business and not lavish_or_extravagant under the circumstances sec_262 sec_162 8_tc_902 sec_1 b income_tax regs we conclude petitioners’ home for purposes of sec_162 was in the sioux falls area of south dakota petitioners claimed multiple deductions under dollar_figure in amount for meal expenses mrs bruns incurred when she was not away from home these are personal expenses and are not deductible see drill v commissioner supra the meal expenses mrs bruns incurred while she was away from home were not lavish_or_extravagant under the circumstances were incurred in the pursuit of business and are deductible at the top of each receipt submitted to substantiate meal expenses_incurred while away from home was a notation explaining mrs bruns’ business_purpose in being away from home the majority of the notations referenced a shaklee convention and we are persuaded that the exigencies of business prompted mrs bruns to travel away from home and incur these expenses after eliminating the aforementioned nondeductible food and beverage expenses petitioners claimed expenses totaling dollar_figure remain these expenses meet the strict substantiation requirements of sec_274 and are for meals where mrs bruns met with a customer to conduct some form of business for abs a majority of these receipts are for amounts in the range of dollar_figure to dollar_figure treating customers distributors and leaders to a meal is a strategy mrs bruns employed to increase the sale of shaklee products mrs bruns used the meals as an opportunity to deliver products to customers spend time with customers to encourage them to buy more shaklee products and discuss potentially starting their own distributorships she used the meals with distributors and leaders as opportunities to review business strategy in their shaklee distributorships these business meals occurred consistently throughout and were helpful in promoting the sale of shaklee products by distributors and leaders mrs bruns supervised accordingly we conclude the costs of meals for specific customers distributors and leaders were incurred by mrs bruns to increase the sale of shaklee products by mrs bruns her distributors and leaders and were ordinary and necessary business_expenses of mrs bruns in selling shaklee products further we conclude these meals were associated with the active_conduct of mrs bruns’ business of distributing shaklee products and the meals directly preceded or followed a substantial_and_bona_fide_business_discussion the meals purchased were associated with the active_conduct of mrs bruns in distributing and selling shaklee products because there was a clear business_purpose in purchasing the meals for customers distributors and leaders mrs bruns had an existing business relationship with these individuals and meals were used to facilitate sales of shaklee products to customers and to encourage and increase the distribution of shaklee products by distributors and leaders further at each meal substantial and bona_fide business discussions occurred at the top of each receipt petitioners listed what sort of business_discussion and transactions occurred at the meal accordingly petitioners are entitled to a deduction of dollar_figure12 for the meals and entertainment_expenses incurred in this is in addition to the dollar_figure deduction respondent allowed other expenses the products used by mrs bruns and claimed as a product promotion expense of petitioners were not specified rather mrs bruns admitted personal_use of products and guessed at the amount of alleged non-personal-use products without more specificity as to which products mrs bruns used for product promotion we cannot conclude that any portion of the dollar_figure product promotion expense she claimed as a deduction is allowable as an ordinary and necessary business_expense b schedule e expenses petitioners assert that abs rented basement space in petitioners’ residence during abs subtracted dollar_figure in rental expenses from its gross_income on its form_1065 the alleged rental was month to month and there was no written rental agreement there is lack of proof of a bona_fide rental the purported rental was not at arm’s length and we disregard it this i sec_50 percent of the total expenses of dollar_figure which met the requirements of sec_162 and sec_274 and d a 50-percent reduction of the allowed deduction is required by sec_274 for lack of economic_substance accordingly we disallow deductions petitioners claimed on schedule e of their return for insurance taxes utilities and depreciation attributed to the rental c schedule a deductions charitable_contributions in general a taxpayer is entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions records must be maintained sec_6001 sec_1_6001-1 income_tax regs petitioners claim to have made charitable_contributions of dollar_figure in approximately dollar_figure in cash contributions of dollar_figure to dollar_figure increments to undisclosed charitable organizations and dollar_figure by delivery of a new baking rack to their church a contribution of cash in an amount less than dollar_figure made in a tax_year beginning before date may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs petitioners have provided no substantiation of the cash contributions nor have they adequately identified the recipients of these contributions accordingly petitioners are not entitled to deduct these claimed cash charitable_contributions contributions of cash or property in excess of dollar_figure require the donor to obtain contemporaneous written acknowledgment of the donation from the donee sec_170 at a minimum the contemporaneous written acknowledgment must contain a description of any property contributed a statement as to whether any goods or services were provided in consideration and a description and good-faith estimate of the value of any goods or services referred to sec_170 petitioners claim to have contributed a baking rack to their church the receipt they provided establishes they paid dollar_figure for a new baking rack to be delivered to their church the invoice establishes the fair_market_value of the baking rack as dollar_figure petitioners have provided a letter of acknowledgment from their church which meets the statutory requirements of a contemporaneous written acknowledgment accordingly petitioners are entitled to a dollar_figure charitable_contribution_deduction iii sec_6662 penalty sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite respondent determined that petitioners are liable for the sec_6662 penalty for pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 respondent met his burden of production as there was a substantial_understatement_of_income_tax the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners deducted as business_expenses personal items such as travel with relatives and personal_use of shaklee products at trial petitioners conceded some of these personal items and claimed inadvertent error however petitioners should have discovered these inadvertent errors well in advance of trial further petitioners deducted rent when no written rental agreement existed and the alleged rent was for an area where petitioners watched tv and relaxed petitioners have failed to show they acted with reasonable care and in good_faith accordingly we sustain the sec_6662 penalty to reflect the foregoing decision will be entered under rule
